Fain, Judge,
concurring.
{¶ 61} Although I concur in Judge Brogan’s opinion for this court in all other respects, I do not construe Ostendorf v. Montgomery Cty. Bd. of Commrs., Montgomery App. Nos. 20257 and 20261, 2004-Ohio-4520, 2004 WL 1908770, quite so broadly. In that opinion, we declined to entertain an additional assignment of error that was asserted, for the first time, in a reply brief.
{¶ 62} In general, if an appellant argues a proposition of law — here, that the governmental entities were not entitled to summary judgment because they did not enjoy sovereign immunity with respect to the actions giving rise to liability— and the governmental entities respond by arguing the contrary proposition of law — here, that they did enjoy sovereign immunity from liability — I would find it an appropriate use of a reply brief to reply to the appellees’ answering argument *90by an argument of avoidance— here, that the governmental entities had waived any sovereign immunity that they might otherwise arguably have had.
{¶ 63} Because I agree that the governmental entities did not waive their immunity, I concur in the overruling of the first two assignments of error. I also concur in the overruling of the third assignment of error, for all of the reasons set forth in Judge Brogan’s opinion. Therefore, I concur in the judgment of affirmance.